Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16 and 17 have been amended to be generic relative to the Species Restriction of the Office Action mailed on June 28, 2021.  Therefore, claims 16 and 17 are no longer withdrawn claims to the non-elected species and have been examined herewith.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Norris on December 14, 2021.
The application has been amended as follows: 
	In claim 15, line 3, “metallic” has been changed to --metal--.
Reasons for Allowance
Claims 1-5 and 8-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest: 
the sizer, as recited by claims 1-5, 8-14 and 21-22, particularly wherein said core is comprised of a metal; and wherein said housing is comprised of a polymer; or
the sizer, as recited by claims 15-19 and 23-25, particularly creating, from a thermally conductive metal, a core comprising an upper core portion and a lower core portion, each of the upper core portion and the lower core portion comprising: an extrusion channel configured to accommodate the extrudate; a core cooling channel configured to closely conform to the shape of the extrusion 
the sizer, as recited by claim 20, particularly a core comprising an upper core half and a lower core half, each of said upper core half and said lower core half comprising: an extrusion channel configured to accommodate the extrudate; a core cooling channel having at least one curved segment; and a core vacuum channel in fluid communication with said extrusion channel, wherein said core vacuum channel has at least one curved segment; wherein said core is comprised of stainless steel; a housing for housing said core comprising an upper housing half and a lower housing half, each of said upper housing half and said lower housing half comprising: a housing cooling channel having at least one curved segment; a housing vacuum channel having at least one curved segment; a cooling intake in fluid communication with said housing cooling channel; a cooling exhaust in fluid communication with said housing cooling channel; and a vacuum intake; wherein said housing is comprised of a polymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744